Citation Nr: 0610528	
Decision Date: 04/12/06    Archive Date: 04/26/06

DOCKET NO.  02-02 867	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of bilateral foot injuries

3.  Entitlement to service connection for residuals of 
bilateral foot injuries.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral knee disability. 

5.  Entitlement to service connection for a bilateral knee 
disability.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
varicose veins of the legs.

7.  Entitlement to service connection for varicose veins of 
the legs.

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

9.  Entitlement to service connection for bilateral hearing 
loss.

10.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from June 1943 to November 
1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee. 

In August 2002, the veteran withdrew his request for a 
hearing.

In November 2003, the Board remanded all issues for 
additional development.  While the Board failed to mention 
that a claim of entitlement to service connection for 
residuals of a foot injury was finally denied in February 
1988, the Board has reopened the claim and granted the 
benefit sought.  Thus, no unfair prejudice to the veteran has 
resulted.  Moreover, the November 2003 Board decision 
characterized the tinnitus claim as one of an application to 
reopen a previous claim.  Because there is no previous final 
decision on this issue, the claim has been recharacterized as 
shown on page 1 of this decision.  The case has been returned 
to the Board for further appellate consideration.  

The issues of entitlement to service connection for 
degenerative arthritis of the knees, varicose veins of the 
legs, bilateral hearing loss, and tinnitus are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The National Personnel Records Center (NPRC) has reported 
that the veteran's service medical records (SMRs) were lost 
in a fire in 1973.  

2.  Competent medical evidence has not dissociated lumbar 
spine degenerative joint disease and bilateral foot arthrosis 
from the rigors of active service.  

3.  Competent, credible lay evidence of continuity of 
symptomatology of low back pain and bilateral foot pain has 
been submitted by the veteran.  

4.  By rating decision dated in January 1976, the RO denied 
service connection for varicose veins of the legs, for 
bilateral knee degenerative arthritis, and for a bilateral 
hearing loss disability. 

5.  The veteran did not appeal and the January 1976 RO 
decision became final.

6.  Evidence received at the RO since the January 1976 
decision is so significant that it must be considered to 
fairly decide the merits of the claim of entitlement to 
service connection for varicose veins, for a bilateral knee 
disability, and for a bilateral hearing loss disability.  

7.  By rating decision dated in February 1988, the RO denied 
service connection for residuals of a foot injury. 

8.  The veteran did not appeal and the February 1988 decision 
became final.

9.  Evidence received at the RO since the February 1988 
decision is so significant that it must be considered to 
fairly decide the merits of the claim of entitlement to 
service connection for residuals of a foot injury.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the veteran, 
lumbar spine degenerative joint disease was incurred in 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

2.  Resolving all reasonable doubt in favor of the veteran, 
bilateral foot arthrosis was incurred in active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2005).

3.  The January 1976 RO rating decision, which denied service 
connection for varicose veins of the legs, for bilateral knee 
degenerative arthritis, and for bilateral hearing loss 
disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2005).

4.  New and material evidence has been received to warrant 
reopening the previously and finally denied claims of 
entitlement to service connection for varicose veins of the 
legs, bilateral knee disabilities, and bilateral hearing loss 
and those claims are reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).

5.  The February 1988 RO rating decision, which denied 
service connection for residuals of foot injury, is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2005).

6.  New and material evidence has been received to warrant 
reopening the previously and finally denied claim of 
entitlement to service connection for residuals of foot 
injury and the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Assist and to Notify

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005).  
VA has also undertaken to tell claimants to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b) (2005).  
VA must tell a claimant the types of medical and lay evidence 
that the claimant could submit that is relevant to 
establishing disability.  

VA has made required efforts to notify the veteran of the 
information and evidence needed to substantiate his claims 
for service connection and for reopening prior claims that 
have been the subject of a final rating decision.  The RO 
provided a rating decision, a statement of the case, and 
supplemental statements of the case (SSOCs).  VA sent notice 
letters in March 2001, April 2004, and in October 2004.  
These documents provided notice of the law and governing 
regulations as well as the reasons for the determination made 
regarding his claims.  They told him what evidence is needed 
to substantiate the claims.  The letters also told the 
veteran what evidence he was responsible for obtaining, and 
what evidence VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims files.  
All identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d) (West 2002 & Supp. 
2005); see also 38 C.F.R. § 3.159(c) (2005).  VA sent its 
first notice letter subsequent to the initial adverse 
decision, which would normally require a remand for 
compliance.  See Pelegrini v. Principi, 18 Vet. App. 112, 
119-20 (2004).  In this case, the Board did remand the case 
in November 2003.  

In Short Bear v. Nicholson, 19 Vet. App. 341, (2005), the 
Court determined that only VA's failure to point out what 
evidence is needed to substantiate the claim would be 
unfairly prejudicial to the veteran.  Because VA has pointed 
out what evidence is needed, no unfair prejudice has 
resulted.  With respect to the recent decision of 
Dingess/Hartman v. Nicholson, Nos 01-1917 & 02-1506; see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), the Board 
deems any defect in VA's compliance with VA's notice or duty 
to assist provisions to be harmless error.  

New and Material Evidence for a Bilateral Knee Disability

As previously indicated, a prior knee-related claim was 
denied in a January 1976 RO rating decision.  Before VA may 
consider that claim again, the veteran must submit new and 
material evidence to support the claim.  38 U.S.C.A. §§ 5108, 
7105(b), (c); 38 C.F.R. §§ 3.156(a).  VA regulations that 
define "new and material" evidence were revised effective 
August 29, 2001.  In this case, the veteran's new claim was 
received prior to that date, therefore, the former, more 
liberal version, applies. 

New and material evidence is evidence that has not been 
previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, that is neither cumulative nor redundant and 
that, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In Hodge, the United States Court of Appeals for the Federal 
Circuit stressed that newly submitted evidence could be 
material if it resulted in a more complete record for 
evaluating the disability.  With respect to any application 
to reopen a finally decided claim, the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

The relevant evidence considered in the January 1976 RO 
rating decision consists of scant service personnel records, 
VA and private medical records, and the veteran's claims and 
statements.  NPRC has reported that the veteran's SMRs were 
lost in a fire in 1973.  In the January 1976 rating decision, 
the RO determined that bilateral knee arthritis was unrelated 
to active service.  

VA must review the evidence submitted since January 1976 to 
determine whether any of it is sufficiently new and material 
to warrant reopening the claim.  The new evidence includes a 
December 1999 VA medical opinion wherein a VA PA-C (certified 
physician's assistant) linked the veteran's "leg 
conditions" to active service.  While the terms "leg 
conditions" is a vague one, precise medical evidence is not 
necessary to reopen the claim.  The evidence must simply be 
so significant that it must be considered to fairly decide 
the merits of the claim.  New and material evidence has 
therefore been submitted and the claim is reopened.  

New and Material Evidence for Service Connection for Varicose 
Veins of the Legs 

In a January 1976 rating decision, the RO denied entitlement 
to service connection for varicose veins of the legs.  Before 
VA may consider that claim again, the veteran must submit new 
and material evidence to support the claim.  

The relevant evidence considered in the January 1976 RO 
rating decision consists of service personnel records, VA and 
private medical records, and the veteran's claims and 
statements.  NPRC reported that the SMRs were lost in a fire 
in 1973.  In the January 1976 rating decision, the RO 
determined that bilateral varicose veins were unrelated to 
active service.  In December 1999, a VA PA-C linked the 
veteran's "leg conditions" to active service.  Thus, a link 
has been established by medical evidence between a current 
leg disability and active service.  While the terms "leg 
conditions" is vague, precision is not necessary to reopen 
the claim.  The evidence must simply be so significant that 
it must be considered to fairly decide the merits of the 
claim.  This new evidence is significant.  New and material 
evidence has therefore been submitted and the claim is 
reopened.  

New and Material Evidence for Service Connection for 
Bilateral Hearing Loss 

NPRC has reported that the SMRs were lost in a fire in 1973.  
In a January 1976 rating decision, the RO denied entitlement 
to service connection for bilateral hearing loss.  The 
relevant evidence considered in the January 1976 RO rating 
decision consists of service personnel records, VA and 
private medical records, and the veteran's claims and 
statements.  A December 1975 VA consultation report notes 
that the veteran had been a long-term factory worker exposed 
to relatively high noise levels.  The diagnosis was bilateral 
mild high frequency sensorineural hearing loss.  

Evidence submitted since January 1976 includes a March 1990 
VA ear-nose-throat (ENT) evaluation wherein the veteran 
reported exposure to loud noise during active service from 
bomb explosion, heavy machine guns, and artillery fire.  The 
assessment was noise-induced hearing loss.  Other evidence 
reflects that since March 1990, the veteran has undergone VA 
audiometry wherein bilateral high frequency sensorineural 
hearing loss continues to be found.  In his substantive 
appeal, the veteran also reported noise from battle-tank 
engines.

In March 1990, an ENT specialist established a current 
hearing loss diagnosis and suggested that there might be a 
connection to noise exposure during active service.  Because 
a current diagnosis and a link to active service are two of 
the necessary elements for service connection, the newly 
submitted evidence is so significant that it must be 
considered to fairly decide the merits of the claim.  New and 
material evidence has therefore been submitted and the claim 
of entitlement to service connection for a bilateral hearing 
loss disability is reopened.  



Service Connection for the Back and Feet

Service connection may be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Where a condition is 
not shown to be chronic, then continuity of symptomatology is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

NPRC has reported that the SMRs were lost in a fire in 1973.  
There are no other available clinical records from facilities 
where the veteran reportedly received medical care during 
active service.  

Scant personnel records available reflect that the veteran 
attended basic training for 3 months, then served as a 
hospital orderly and a cook's helper for 4 months, then 
served with a hospital unit in the Southwest Pacific as a 
truck driver hauling supplies and personnel from February 
1944 to November 1945.  There is no indication that the 
veteran participated in combat with the enemy, nor has the 
veteran so alleged; however, the veteran reported that his 
overseas time was served at Guam, an island recaptured by 
American forces during heavy fighting from July to August 
1944.  

In May 1975, the veteran reported that while at Guam, leg and 
foot problems and varicose veins were treated.  He reported 
that he received treatment for all symptoms at the 204th 
General Hospital, Guam.  In May 1975, the veteran further 
reported that he had arthritis of the back and hands and that 
both hips were painful.  He recalled that back pain had 
precluded working for a full year from Spring 1966 to Spring 
1967.  

In October 1975, the RO received the veteran's application 
for benefits in which the veteran requested service 
connection for varicose veins, stomach trouble, and 
arthritis.  He claimed that varicose veins and stomach 
trouble began in 1944 and that arthritis began in 1973 to 
1975.  He reported VA treatment from 1973 to 1975.  

The RO obtained VA clinical records that reflect that in July 
1975, the veteran had complained of nausea, vomiting, and 
lower abdominal cramping since 1943 and had undergone 
cholecystectomy and hernia repair in 1974.  Other 1975 VA 
records showed hemorrhoids in 1975.  

In December 1975, the veteran submitted a November 1975 
letter from L. Warner Jr., M.D., wherein the doctor notes 
having treated the veteran since January 1975 for arthritis 
of the hands, back, and knees, and for hiatal hernia and 
gastritis. 

A December 1975 VA general medical examination report 
reflects that all skeletal movements had full range except 
for 80 percent of forward bending.  The trunk had normal 
extension and lateral bending.  There was no spasm or 
tenderness.  The feet were normal.  Trendelenburg's test (for 
varicosities and/or for disturbance of the gluteus medius 
mechanism, Dorland's Illustrated Medical Dictionary 1687 
(28th ed. 1994)), was positive.  The diagnoses were mild 
bilateral saphenous insufficiency, mild degenerative changes 
of the tibial spines, mild bilateral neuralsensorial hearing 
loss, and a bleeding external hemorrhoid.

In a January 1976 rating decision, the RO denied service 
connection. 

In April 1987, the veteran requested service connection for 
"foot problems."  He reported that he "broke" his feet in 
basic training and that they hurt all the time.  He reported 
treatment for foot problems in 1944 at the 204th General 
Hospital, Guam.  In December 1987, the veteran clarified that 
while at Guam, he injured his feet jumping from a 12-foot 
height during "training exercises."  He reported that he 
spent several weeks in the 204th Hospital.  He currently 
still had foot problems that he believed were service 
connected.  

In January 1988, NPRC informed the RO that no 204th General 
Hospital records were on file because of "fire related 
service." 

In February 1988, the RO denied service connection for foot 
injury.  The RO notified the veteran and his representative 
of that decision and provided notice of hearing and appeal 
rights.  The veteran did not appeal.  

In a July 1999 letter to the President of the United States, 
the veteran reported having injured his back and legs in a 20 
foot jump during training in California prior to going 
overseas and was later treated for these injuries at Guam.  
He reported that some time after separation, VA performed 
discectomy on his back.  

In an October 1999 letter, the veteran reported that while in 
training in Georgia, he was hospitalized for stomach 
troubles.  Later, while at basic training in Texas, he 
endured loud noise from machine gun fire, battle tanks, and 
other sources and that his ears began ringing.  Later, while 
training in California, he jumped from a high wall and hurt 
his back and legs.  He received whirlpool treatment for his 
legs, feet, and back at Scofield Barracks, Hawaii.  He 
reported that a private physician later removed discs in 
three separate surgeries.  His back, legs, and feet were 
still painful.  

In an October 1999 statement in support of claim, the veteran 
reported that while in Texas an Army tank had driven over his 
fox-hole and damaged his ears and that later while in 
California he injured his legs in a 20-foot training jump.  
He requested service connection for his back, his legs, and 
for hearing loss.

In an October 1999 reply, the RO requested more evidence to 
support the claims.  In November 1999, the veteran replied 
that Memphis VA Medical Center records might be available and 
that he would search for any private medical reports.  

The RO obtained Memphis VA Medical Center records, which 
reflect treatment during the 1980s and 1990s.  Lower 
extremity vascular incompetence, varicose veins, degenerative 
joint disease of the knees and ankles, sensorineural hearing 
loss, tinnitus, and peripheral vascular disease are among the 
health problems noted.  A March 1997 report notes X-ray 
evidence of early lumbosacral spine osteoarthritis.  The 
veteran had reportedly hurt his back two weeks prior and had 
continued back pain. An October 1998 VA emergency room report 
notes that the veteran complained of dull low back pain.

In December 1999, a VA PA-C (certified physician's assistant) 
stated that it is as likely as not that the veteran's back 
and leg conditions are a result of active duty during WW II.  

In June 2000, the RO received additional medical records 
including a May 1975 rheumatology clinic consultation report 
that notes complaints of leg and foot pains since 1943.  The 
report notes that the veteran had "arthritic complaints" 
for 10 to 15 years.  Painful hands, back, legs, and feet were 
noted. 

In his April 2002 substantive appeal, the veteran reported 
that his legs, feet, and back were injured in a jump.  He 
recalled that while at Guam, he was put on light duty and had 
to wear light-weight shoes.

A January 2004 VA X-ray revealed significant diffuse 
osteopenia of the left foot and early degenerative changes at 
the first metatarsal phalangeal joint and a small osteophyte 
at the first metatarsal head.  

An April 2004 VA X-ray showed osteopenia and mild 
degenerative changes of the lumbar spine.  

In May 2004, NPRC informed the RO that no Surgeon General's 
Office records were available.  The case was fire-related.  

In June 2004, the veteran reported that he had not fractured 
his feet during active service, but he did incur leg, foot, 
and back pains during active service.

During an October 2004 VA orthopedic compensation 
examination, the veteran reported that Army training had 
caused the onset of back and foot pains.  Examination 
revealed lumbar spine limitation of motion and tendo-Achilles 
contracture with tenderness at the mid-foot and the heels.  
X-rays showed diffuse degenerative joint disease of the 
lumbar spine and left mid-foot mild arthrosis.  The 
impression was lumbar spine and left foot degenerative joint 
disease.  No opinion addressing etiology was offered.

An April 2005 VA neurology compensation examination report 
reflects that the neurologist reviewed the claims files and 
understood that the veteran's medical record had been 
destroyed, but that the veteran claimed continuous symptoms 
from active service.  The neurologist noted previous back 
surgery and found a well-healed scar over the lumbar spine.  
The neurologist found no specific neurological deficit and 
simply concluded that per the veteran's statements, symptoms 
of chronic back pain had been present since military service. 

The veteran underwent a VA orthopedic compensation 
examination in May 2005.  The physician reviewed the claims 
files.  During the examination, the veteran reported that all 
symptoms began during active service, including continuous 
foot pains.  The physician noted two discectomies in January 
1976 with continued symptoms afterward.  Current X-rays 
showed lumbar degenerative joint disease and arthrosis of 
both feet.  The physician opined that because no specific 
injury was incurred during active service, it was less likely 
than not that any current lumbar spine disorder was caused by 
military service and that it was more likely that the current 
condition was caused by "a lifetime of activity."  The 
physician further opined that it was more likely that the 
foot condition was related to high levels of activity 
throughout the veteran's life, because the conditions were 
not traumatic in nature, but rather more of a chronic 
degenerative osteoarthritis finding.  

The medical evidence that argues for service connection for 
the lumbar spine includes a December 1999 opinion by a VA PA-
C.  Its probative value is lessened, however, because the 
credentials of the offeror are not clear.  If the offeror's 
credential had reflected specific training in pathology, the 
Board could attach more weight to the opinion.  On the other 
hand, this does not mean that the opinion carries no weight 
at all.  

An April 2005 VA neurology opinion suggests that the 
physician found no intervening cause for chronic back pain 
and concluded, based on the veteran's reported history of 
continuous symptoms, that those symptoms stemmed from active 
service.  This medical opinion argues for service connection 
but is based purely on the veteran's reported symptoms.  
Although the veteran's recollection of the details of active 
service have varied somewhat, his claim appears to be 
credible.  Thus, although the opinion is based on the 
veteran's reported history, it has not been shown to be 
incorrect, thus, the April 2005 VA neurology opinion will be 
given at least some weight.  

A May 2005 VA medical opinion is somewhat unclear because 
while discounting the rigors of active service as the direct 
cause of degenerative joint disease of the lumbar spine, the 
physician attributed the disorder to a lifetime of activity, 
which clearly includes the claimed events of active service.  
The May 2005 VA examining physician also offered essentially 
the same rationale for the etiology of bilateral foot 
arthrosis.  Thus, the physician could not dissociate active 
service as a culprit.  This opinion will also be given some 
weight, as it is based on correct facts.  

The Board is left with thinly supported but favorable medical 
opinions offered by a PA-C and two medical doctors and the 
veteran's claims and statements.  Concerning the use of the 
veteran's statements, these may be afforded some weight also.  
Competent lay evidence is defined as that evidence which does 
not require specialized education, training, or experience.  
38 C.F.R. § 3.159(a)(2).  The veteran may competently report 
the date of onset of his symptoms, such as low back pains and 
bilateral foot pains.  He may also competently recall having 
received medical treatment for his feet and back during 
active service, even though his records have been destroyed.  
He may not, however, competently offer a diagnosis or 
etiology of such, as only those who have specialized training 
and knowledge are competent to render such an opinion.  
38 C.F.R. § 3.159(a)(1); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

In Cartright v. Derwinski, 2 Vet. App. 24 (1991), the Court 
stressed that lay evidence alone may be sufficient to place 
the evidence in equipoise and thus, under 38 U.S.C. § 
5107(b), establish entitlement to benefits.  The Court also 
stressed that the Board must do more than simply point to an 
absence of medical evidence; it must offer some basis for 
finding the lay evidence insufficient.  See also Rowell v 
Principi, 4 Vet. App. 9 (1993); Ashmore v. Derwinski, 1 Vet. 
App. 580, 583-84 (1991); Hatlestad v. Derwinski, 1 Vet. App. 
164, 169-70 (1991).  

The veteran has asserted continuous symptoms since active 
service and although his details vary to a minor extent, they 
appear to be consistent.  Because the places, types, and 
circumstances of the veteran's service suggest rigorous 
physical activity, because credible, competent evidence 
continuity of symptoms has been submitted, and because the 
medical evidence appears to be slightly favorable, or at 
least in relative equipoise, the Board finds that even though 
the SMRs are missing, relative equipoise exists.  Thus, the 
equipoise must be resolved in favor of the veteran.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 58 (1991).  As the current diagnoses of lumbar spine 
degenerative joint disease and bilateral foot arthrosis 
represent the most accurate descriptions of the claimed 
disabilities, the Board will grant entitlement to service 
connection for lumbar spine degenerative joint disease and 
bilateral foot arthrosis.  


ORDER

Service connection for lumbar spine degenerative joint 
disease is granted.  

Service connection for bilateral foot arthrosis is granted.  

New and material evidence having been received, the claim of 
entitlement to service connection for a bilateral knee 
disability is reopened.  To this extent, the claim is 
granted.

New and material evidence having been received, the claim of 
entitlement to service connection for varicose veins of the 
legs is reopened.  To this extent, the claim is granted.

New and material evidence having been received, the claim of 
entitlement to service connection for a bilateral hearing 
loss disability is reopened.  To this extent, the claim is 
granted.


REMAND

The veteran's SMRs were destroyed in a fire.  He asserts that 
his knees were subjected to jumping and rigorous training 
during active service.  A November 1975 private medical 
report notes treatment for arthritis of the knees.  A 
February 1990 VA bone scan showed increased uptake in the 
knees that corresponded to degenerative changes on plain 
films.  In December 1999, a VA PA-C linked current leg 
problems to active service.  A July 2004 VA report mentions 
worsening osteoarthritis and osteoporosis of the knees.  
Because this medical evidence suggests that the service 
connection claim is plausible, a VA examination to determine 
the current nature and etiology of any knee disorder would be 
helpful prior to adjudication.  

Current diagnoses also include varicose veins of the legs, a 
bilateral hearing loss disability, and tinnitus.  Because the 
etiology of these disorders is unclear, additional 
development is needed.  

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure for the remaining issues on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2005) and 38 C.F.R. § 3.159 
(2005)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice, 
that includes: (1) an explanation as to 
the information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917, 02-1506, 2006 WL 519755 (U. S. Vet. 
App. Mar. 3, 2006), and (2) requests or 
tells the veteran to provide any evidence 
in his possession that pertains to his 
claim.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  After the development requested above 
has been completed, VA should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination by an 
appropriate specialist.  The claims file 
should be made available to the physician 
for review of the pertinent evidence.  
The physician should elicit a complete 
history of any knee trauma from the 
veteran, and answer the following:

I.  What is the current diagnosis or 
diagnoses relative to the knees?

II.  For each diagnosis offered, is 
it at least as likely as not that 
this disability had its onset in 
service?  

III.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

3.  The AMC should also arrange for an 
examination by an appropriate specialist 
to determine the nature and etiology of 
the veteran's varicose veins.  The 
physician should review the pertinent 
evidence in the claims file, examine the 
veteran, elicit a complete history of 
varicosities from the veteran, and offer 
a diagnosis.  The physician should 
address whether it is at least as likely 
as not (50 percent or greater 
probability) that varicose veins began 
during active service.  The physician 
should offer a rationale for any 
conclusion in a legible report.  If any 
question cannot be answered, the 
physician should state the reason.  

4.  The AMC should arrange for an ear-
nose-throat (ENT) specialist to review 
the pertinent evidence in the claims file 
and examine the veteran to determine the 
nature and etiology of bilateral high 
frequency sensorineural hearing loss and 
tinnitus.  The physician should address 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the current bilateral high frequency 
sensorineural hearing loss was caused by 
active service.  Whether or not any 
hearing loss is attributable to active 
service, the physician should also offer 
an opinion addressing whether it is at 
least as likely as not (50 percent or 
greater probability) that tinnitus is 
related to active service.  The physician 
should offer a rationale for any 
conclusion in a legible report.  If any 
question cannot be answered, the 
physician should state the reason.  The 
veteran may be reexamined, if necessary.  

5.  After the development requested above 
has been completed to the extent 
possible, the AMC should readjudicate the 
service connection claims.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and given an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claims.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2005).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


